DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 includes “the sensor is a vertical RIG sensor” which renders the claim indefinite as claim 62 already states that it is a horizontal RIG sensor.  It is not clear with claim 63 is reciting an additional sensor, an additional feature of the sensor from claim 62, or improperly replacing the limitation from claim 62 with a different type of sensor that does not necessarily require the details of the sensor from claim 62.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-63, 69-70, 76 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,106,342 to Avalos.
Regarding the claims Avalos discloses a vehicle restraint system comprising: a barrier (116) to restrain a vehicle, the barrier movable between a stored position and an operational position; a horizontal RIG sensor (140/142) to sense a distance between the horizontal RIG sensor and the rear of the trailer (col. 5 lines 50-55); and a controller (col. 7 lines 10-14 and col. 8 lines 47-50) to enable the barrier to move to the operational position when the distance between the horizontal RIG sensor and the trailer is less than a distance threshold.
Avalos does not explicitly disclose measuring the distance to the RIG, but rather refers to measuring the distance to the “rearmost portion of the trailer.”  

Regarding claim 63 see figure 1.
Regarding claims 69 and 81 see col. 9 lines 1-5.
Regarding claims 70, 76 see above.  The controller and the act of measuring and retaining the trailer read on the readable medium and method claims.

Claims 64-68, 71-75 and 77-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avalos in view of US 9,481,531 to Stone.
Regarding claim 64 Avalos discloses all the limitations except a barrier sensor to sense a rotational position of the barrier relative to an axis of rotation of the barrier.
Stone teaches a barrier system which includes barrier sensor (22) to sense a rotational position of the barrier relative to an axis of rotation of the barrier col. 4 lines 18-22) in order to monitor and control the barrier (see col. 3 lines 10-18).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Avalos to include a barrier sensor to sense a rotational position of the barrier relative to an axis of rotation of the barrier, as taught by Stone, in order to monitor and control the barrier.
Regarding claims 65-68, 71-74 and 77-80 Avalos and Stone teach all the limitations of the claims but are silent regarding the barrier sensor is to sense the barrier is in a lower fault state or an upper fault state, the controller does not enable movement of the barrier toward the operational position when the barrier is in the lower fault state, the barrier sensor is to sense that the barrier is in the lower fault state when the barrier is unable to move to the operational position, and the barrier is at a rotational position that is less than a rotational position corresponding to the operational position and the barrier sensor is to sense the barrier is in the upper fault state when a rotational position of the barrier exceeds an upper rotational limit of the operational position.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Avalos and Stone to include the barrier sensor is to sense the barrier is in a lower fault state or an upper fault state, the controller does not enable movement of the barrier toward the operational position when the barrier is in the lower fault state, the barrier sensor is to sense that the barrier is in the lower fault state when the barrier is unable to move to the operational position, and the barrier is at a rotational position that is less than a rotational position corresponding to the operational position and the barrier sensor is to sense the barrier is in the upper fault state when a rotational position of the barrier exceeds an upper rotational limit of the operational position, because Stone discloses monitoring the state of the retaining hook and identifying certain faults/errors.  The claims merely entail defining certain operating ranges/characteristics of the retaining hook and controlling the hook in accordance with these criteria.  This entails automating a manual activity as previously these fault states were identified and rectified by an operator.  See MPEP 2144.04 III.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619